Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-6, 8-11, 13-14, and 16 are pending.
Claims 1-3, 5-6, 8-11, 13-14, and 16 are rejected.
Claims 1 and 9 are amended.
Claims 4, 7, 12, and 15 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Budiman et al. (US 20110098548 Al), hereinafter Budiman, in view of Shadforth et al. (US 20150165120 A1), in view of Shadforth.
Regarding claim 1, Budiman teaches a method for titrating insulin therapy for a patient ([0025], [0026], [0034], [0037], [0043], and [0051]), the method comprising: estimating, via an estimation module ([0012], [0018], and [0104]), a patient continuous glucose monitoring trace for a time period using a mathematical model ([0038], [0066]-[0070], [0077], and [0176]-[0178]); obtaining, via an estimation module ([0012], [0018], and [0104]), patient episodic glucose data before the time period and over the time period ([0026] and [0113]); and modifying, via an estimation module ([0012], [0018], and [0104]), the estimated patient continuous glucose monitoring trace for the time period to fit ([0074], [0152], [0187], [0199], and [0219]): deviations of the estimated continuous glucose monitoring trace away from blood glucose samples of the episodic glucose data obtained during the time period ([0019], [0025], [0026], [0034], [0037], [0043], [0047], [0070], [0082], [0012], [0113], [0116], [0138], [0150], [0152], [0174], [0192], [0195], [0201], [0207], [0227], [0240], and [0241]). Budiman does not teach titrating, via a controller of an insulin delivery device, at least one or carbohydrate ratios, corrections factors, correction thresholds and targets, or basal insulin does based on the modified estimated patient continuous glucose monitoring trace. However, Shadforth teaches titrating, via a controller of an insulin delivery device, at least one or carbohydrate ratios, corrections factors, correction thresholds and targets, or basal insulin does based on the modified estimated patient continuous glucose monitoring trace (Shadforth, FIG. 3A, FIG. 3B, [0005]-[009], [0034], [0035], [0042], and [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Budiman to incorporate the teachings of Shadforth and account for method for titrating insulin therapy for a patient, the method comprising: estimating, via an estimation module, a patient continuous glucose monitoring trace for a time period using a mathematical model; obtaining, via a communication module, patient episodic glucose data before the time period and over the time period; (Shadforth, [0003] and [004]).
Regarding claim 2 Budiman further teaches obtaining at least one of patient biosignals or patient factors; and wherein the modifying of the estimated patient continuous glucose monitoring trace further fits the obtained at least one of patient biosignals or patient factors ([0052], [0066], [0080], [0081], [0134], [0152], [0187], [0199], [0219], and [0242]).
Regarding claim 3 Budiman further teaches the modifying of the estimated patient continuous glucose monitoring trace uses a higher weight for recent information than less recent information ([0204]-[0208] and [0213]-[0219]).
Regarding claim 5 Budiman further teaches the estimated patient continuous glucose monitoring trace includes data collected after the time period.
Regarding claim 6 Budiman further teaches obtaining patient treatment relevant data; wherein the modifying of the estimated patient continuous glucose monitoring trace further fits the obtained patient treatment relevant data ([0051], [0149], [0170], [0192], [0201], [0202], and [0242]).
Regarding claim 8 Budiman further teaches the mathematical model used to estimate the patient continuous glucose monitoring trace is individualized to the patient ([0076], [0081], [0120], and [0150]).
Regarding claim 9 Budiman teaches a system for titrating insulin therapy for a patient ([0025], [0026], [0034], [0037], [0043], and [0051]), the system comprising: an estimation module configured to estimate a patient continuous glucose monitoring trace for a time period using a mathematical model ([0038], [0066]-[0070], [0074], [0077], and [0176]-[0178])-, a communications module configured to received patient episodic glucose ([0026], [0074], and [0113]); an optimization module configured to modify the estimated patient continuous glucose monitoring trace for the time period to fit the obtained patient episodic glucose data over the time period using a cost function that penalizes ([0007], [0019], [0025], [0026], [0034], [0037], [0043], [0047], [0070], [0082], [0012], [0113], [0116], [0131], [0138], [0150], [0152], [0169], [0174], [0192], [0195], [0201], [0207], [0223], [0227], [0240], and [0241]): deviations of the estimated continuous glucose monitoring trace away from blood glucose samples of the episodic glucose data obtained before and/or during the time period ([0007], [0019], 0025], [0026], [0034], [0037], [0043], [0047], [0070], [0082], [0012], [0113], [0116], [0131], [0138], [0150], [0152], [0169], [0174], [0192], [0195], [0201], [0207], [0223], [0227], [0240], and [0241]). Budiman does not teach an insulin delivery device controller configured to titrate at least one of carbohydrate rations, correction factors, correction thresholds and targets, or basal insulin doses based on the modified estimated patient continuous glucose monitoring trace. However Shadforth teaches an insulin delivery device controller configured to titrate at least one of carbohydrate rations, correction factors, correction thresholds and targets, or basal insulin doses based on the modified estimated patient continuous glucose monitoring trace (Shadforth, FIG. 3A, FIG. 3B, [0005]-[009], [0034], [0035], [0042], and [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Budiman to incorporate the teachings of Shadforth and account for a system for titrating insulin therapy for a patient, the system comprising: an estimation module configured to estimate a patient continuous glucose monitoring trace for a time period using a mathematical model; a communications module configured to received patient episodic glucose data before the time period and over the time period from a data source; an optimization module configured to modify the estimated patient continuous glucose monitoring trace for the time period to fit the obtained patient episodic glucose data over the time period using a cost function that penalizes deviations of the (Shadforth, [0003] and [004]).
Regarding claim 10 Budiman further teaches the communications module is configured to receive at least one of patient biosignals or patient factors; and wherein the optimization module further fits the obtained at least one of patient biosignals or patient factors ([0052], [0066], [0080], [0081], [0134], [0152], [0187], [0199], [0219], and [0242]).
Regarding claim 11 Budiman further teaches the optimization module uses a higher weight for recent information than less recent information ([0204]-[0208] and [0213]-[0219]).
Regarding claim 13 Budiman further teaches the estimation module includes data collected after the time period ([0077], [0119], [0115], [0116], [0127], and [0226]).
Regarding claim 14 Budiman further teaches the communications module is configured to receive patient treatment relevant data; and wherein the optimization module further fits the obtained patient treatment relevant data ([0051], [0149], [0170], [0192], [0201], [0202], and [0242]).
Regarding claim 16 Budiman further teaches the mathematical model used by the estimation module to estimate the patient continuous glucose monitoring trace is individualized to the patient ([0076], [0081], [0120], and [0150]).

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Examiner finds Applicants arguments persuasive. Therefore the 35 U.S.C. 101 Rejection is withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition, Applicant argues Budiman does not suggest a system that uses a cost function to generate a metabolic signal, which allows for extrapolating or smoothing of episodic BG measurements. Furthermore, Applicant argues Budiman does not suggest using incomplete episodic data via extrapolation nor using an objective cost function to derive a metabolic signal for accommodating BG variability in the episodic data. Examiner respectfully disagrees. Budiman teaches “a system for processing diabetes related information, including glucose information, for accurately predicting future glucose levels as a function of glucose data, carbohydrate intake, insulin delivery history and exercise history and then providing recommendation related to the predicted future glucose levels” (Abstract). Furthermore, Budiman teaches at FIG. 3, [0196]: “As is described herein, various embodiments of the present invention take such incompleteness or inaccurate recording of data into account when generating a patient's predicted future glucose level”, [0084]: “This model will typically supply characteristic parameters δ1, δ2 , and δI which represents a metabolic portrait of the glucose and insulin responsiveness of a single individual”, [0113]: “This graph uses the parameters modified using the system identification process applied to this patient's insulin doses in this episode to improve control of the patient's blood glucose. As a result, the patient spends an additional 15 hours within a desired target range of blood glucose” and [0074]: “In an exemplary embodiment of the system, models of insulin pharmacokinetics and pharmacodynamics, glucose pharmacodynamics, meal absorption and exercise responses of individual patients are used to determine the timing and the amount of insulin to be delivered. A learning module may be provided to allow adjustment of the model parameters when the patient's overall performance metric degrades. For example, the learning module may include, for using incomplete episodic data via extrapolation nor using an objective cost function to derive a metabolic signal for accommodating BG variability in the episodic data.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 9 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/R.S.S./Examiner, Art Unit 3686                                                                                                                                                                                                        


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686